Mr. Justice del Toro
delivered the opinion of the court.
This is an action to establish priority in the ownership and possession of a rural property. The complaint was originally filed in the Municipal Court of San Sebastian, alleging, briefly, that Juan González Mercado had prosecuted a suit against Emilia Guzmán for the recovery of a sum of money; that he obtained a judgment in his favor, and for the satisfaction of this judgment a certain rural property, •composed of 34 cuerdas of land belonging to Emilia Guz-mán, was awarded to him for the sum of $490. • The award *260was made to appear in a public instrument executed on June 19, 1908, which instrument could not be admitted to record in the.registry of property because the property so awarded was not recorded therein; and, on June 16, 1908, the marshal, in compliance with an order issued by the municipal court, delivered possession of the said property to the plaintiff.
It is further alleged in the complaint that, on July 29,. 1908, the defendant, José Collazo Bracero, in an action prosecuted by him against the said Emilia G-uzmán for the recovery of a sum of money, had been awarded, at public sale, the same property, consisting of 34 cuerdas, for the sum of $190 and the costs, and the corresponding public deed was thereupon executed; that, on August 10, 1908, the defendant was placed in possession of said property by a delegate of the marshal of the District Court of Aguadilla, and that the plaintiff has been in possession of the property and protested against the acts of ownership which defendant has. attempted to exercise thereon, to the impairment of his rights.
The complaint concludes with a prayer that the court adjudge that his title and right to the ownership and possession of the property are in all respects better than those of the defendant; that defendant’s title is null and void in respect to plaintiff, and that defendant and his employes, and agents be enjoined from disturbing the plaintiff in the enjojunent of the quiet and peaceful, ownership and possession of the said property.
The defendant alleged that the complaint did not state-facts sufficient to constitute a cause of action, and at the same time answered the complaint making a general and specific denial of all the facts therein alleged which might, be contrary to those set forth in his answer. These facts are-briefly as follows: That the defendant, on October 1, 1907, filed a suit against Emilia Guzman in the Municipal Court, of Lares for the recovery of a sum of money, and on Octo*261ber 25, 1907, obtained a judgment in bis favor, from which an appeal was taken to the District Court of Agnadilla and .affirmed on April 1, 1908; that Juan González Mercado, the plaintiff, connived with Emilia Gnzmán so that he should appear as her feigned creditor and commence a collateral proceeding to defeat the purpose of defendant’s suit, and to that end the said González Mercado, with fraudulent intent, filed a suit subsequently to that brought by the defendant and obtained a judgment for the execution of which the property, consisting of 34 cuerdas described in the complaint, was awarded to him, and that this property is á different one from that acquired by the defendant; that the judgment obtained by the plaintiff is subsequent to that obtained by defendant; that the plaintiff is not in possession of the property awarded to defendant, and that the defendant is in good faith enjoying the peaceful possession thereof.
The municipal court overruled the demurrer filed by defendant and, as a result of the pleadings and the evidence, rendered judgment in favor of the plaintiff. An appeal having been taken from this judgment to the District Court of Aguadilla, the latter also overruled the demurrer, and, after holding a new trial on the pleadings and the evidence, renj dered judgment in favor of the plaintiff on April 21, 1910, from which this appeal was taken.
We have carefully examined the transcript of the record and the brief of the appellant, which is the only brief filed, 'and in our opinion the complaint states facts sufficient to constitute a cause of action, and the judgment is a just one and should be affirmed.
It appears from the record that the plaintiff and the defendant held two titles of ownership, which appear in public instruments not recorded in the registry of property, and both obtained by virtue of judicial decrees in their favor in actions for the recovery of money prosecuted against the same person. The plaintiff alleges that these titles refer to the' same rural property, and the defendant maintains that *262they refer to two different properties. The case having been submitted to the court and evidence heard on that point, the said court decided the conflict in favor of the contention that both titles referred to the same property.
This conclusion having been reached, it was necessary to decide which was thé better title, which should subsist; and which should be set aside, and which of the parties should obtain the full ownership and possession of the property involved.
Section 1376 of the Revised Civil Code reads as follows:
“If tbe same thing should have been sold to different vendees the ownership shall be transferred to the person who may have first taken possession thereof in good faith, if it should be personal property.
“Should it be real property, it shall belong to the person acquiring it who first 'recorded it in the registry.
“Should there be no entry, the property shall belong to the person who first took possession of it in good faith, and, in the absence thereof, to the person who presents the oldest title, provided there is good faith.”
Applying tbe section above quoted and considering tbe evidence introduced, tbe court held tbat, inasmuch as real property not recorded in tbe registry was involved in this case, tbé said property belonged to tbe plaintiff, wbo alleged and proved tbat he was tbe first wbo bad entered upon tbe possession thereof in good faith. “It has not been proved,” said tbe judge of tbe district court in bis judgment, “that the plaintiff obtained possession in bad faith of tbe property which be now bolds, and be entered upon tbe possession thereof before tbe defendant, and tbe title presented by tbe plaintiff is, moreover, prior to that of tbe defendant. ’ ’
We have carefully examined tbe evidence introduced at tbe trial and do not find tbat tbe court below, in finding in favor of the plaintiff, was actuated by passion, prejudice, or partiality, or-bad committed manifest error, and therefore *263its findings upon the evidence must prevail and be accepted as just and proper.
The appeal should be dismissed and the judgment appealed from, affirmed.

Affirmed.

Chief Justice Hernández and Justice Wolf concurred.
Justices MacLeary and Aldrey did not take part in the decision of this case.